Title: Report on Retaliation against British, [1 October] 1781
From: Madison, James
To: 

[1 October 1781]
The Committee to whom was referred the several papers concerning retaliation recommend the following
Manifesto
The United States in Congress assembled taking into their serious consideration the various scenes of barbarity by which the present war has from its beginning been characterized on the part of the British arms, & the perseverance of the British Commanders in carrying into execution the sanguinary & vindictive denuntiations of the Commissioners of their King in their Manifesto of the  day of  by a redoubled licentiousness in burning our towns & villages, desolating our Country & sporting with the lives of our captive Citizens, notwithstanding the multiplied warnings & the humane example which have been placed before them; and judging it inconsistent with the dignity of the United States, with the just expectations of the people thereof, and with the respect due to the benevolent rules by which Civilized nations have tempered the severities & evils of war, any longer to suffer these rules to be outrageously violated with impunity, have Resolved and [do] hereby Order that the Commander in chief and the Commanding Officers of separate Departments, cause exemplary retaliation to be executed on the Enemy for all acts of cruelty committed by them against the Citizens & inhabitants of these States: And Whereas it is essentially & particularly necessary that the barbarous and savage practice of destroying by fire the Towns & Villages of these United States should be restrained by means more immediately within our power than a Specific retaliation on the Towns & Villages belonging to the Enemy, and it is even more consonant to the Spirit of justice & humanity that such as have made themselves instruments for these incendiary purposes should be the objects of Vengeance than the remote & unoffending inhabitants of such Towns & Villages, The United States in Congress Assembled have further resolved and do hereby declare that British Officers now prisoners to the American arms or which may hereafter be made prisoners shall answer with their lives for every further destruction by fire of any Town or Village within any one of the U. States which shall be made by the Enemy contrary to the laws of War observed among Civilized Nations; and the Department of War is hereby ordered to cause all the Officers in the service of the King of G. B. now in their custody, to be duly-secured, and on the first authentic notice of the burning of any Town or Village in any one of the U. States unauthorized by the laws of war, to cause such & so many of the said Officers as they shall judge expedient, to be put to instant death.
Done at Philada &c &c